Title: Richard Grinnell to the Commissioners, 9 July 1778
From: Grinnell, Richard
To: First Joint Commission at Paris,Adams, John


     
      Honour’d Sir
      Dunkirk July the 9th 1778
     
     I would Inform you that on the 28th of August Last I a Rived heare from London I had att that time Just obtained my Discharge, from the Belile Belle Isle man of war of Seventy four Guns. I was Impressed on board of her at Sea and without asking my Leave they made mee a mid Shipman on board. A few days after faling in with I Reland I Tok o the oportunity by a fishing boat to write to London to a marchant whome I was none who a plyed to the Lords of the admaralty and obtained my Discharge, and Got me a Protection. With this Protection I made my Escape from London and a Rived heare the 28th of August 1777 I went Emedeately to Newport and Communicated to Mr. Nisbett my Intensions which was to Go to Parris and Indeavour to obtain a Commision to Go to the Brazels and Take and Distroy all the London fleete, which I Could Easely have done. Mr. Nisbett Recommended me to Mr. Coffin who Desired me to write to you. Which I did and Gave all my Papers to Mr. Coffin with a Letter of Recommendation from a marchant in Rhodeisland.
     
     After waiting two months and heareing Nothing from you Mr. Coffin Toald me that he Belived nothing would be done for mee. And Beged that I would Take the Command of a Vessel to the Braizels in the whaleing Buisness which I was obliged to accept and accordingly wrote to London and Got from thence about ten of my Countrymen four of them went the Voige to the Braizels with mee the Rest was Sent by Mr. Coffin to Nants.
     Mr. Coffin wants me to Go a Nother Voige from hence to the Braizels in his Imploy but I will not Ingage untill I heare from Capt. Amy the Barer of this—as I Should be Glad to do Something for my Cuntry. I have been at a Grate Expence heare at Mr. Fitzgaralds. Mr. Coffin Toald me Before I went from heare he would Pay My account. But I have Setteld my Voige with him and he has Charged me with Every farthing of Mr. Fitzgaralds account and I have paid him. I am Desired by Mr. Nisbett to write a Gain to London and Git over as many of the Amaracans as I Can the way I Shall point out to them now is to Come heare by the way of Holland I make no dout but a Number will Come over if they Can Possibely make their Escape—which I think they will Do.
     This day I heard that my Brother William Grinnell who was first Leftanant of the Columbas when She Ingaged the Glasko man of war is now in Breast and Commands a frigate from Boston. I no not wheather this is true or not.
     I have Laid Before your honour my Preasent Surcumstances and Should be Glad of your honours Commands how I am to Proceede. I have Given my word to Capt. Amy not to Ingage untill I heare from him. I am with much Respect honoured Sirs, your moost obedant humble Servt.
     
      Richd. Grinnell
     
     
      P.S. Mr. Dean who was heare about Nine monthe passt toald me hee was a Prisanor on board the Columbas at the time She had the Ingagement with the Glasko and new my Brother William Grinnell.
     
    